                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                                 Case No. 18-cr-159-pp

JANTZEN L. BOND,

                   Defendant.


       ORDER GRANTING PLAINTIFF’S MOTION FOR BOND REVIEW
    (DKT. NO. 31) BUT DECLINING TO RELEASE DEFENDANT ON BOND


      On July 13, 2018, Judge Joseph issued a criminal complaint and arrest

warrant for defendant Jantzen Bond. Dkt. No. 1. The defendant was arrested

on July 17, 2018 and made an initial appearance before Judge Duffin that

same day. Dkt. No. 2. At that hearing, the defendant reserved his right to argue

for bond at a later date; Judge Duffin ordered him detained pending trial. Dkt.

No. 2. A week later, the grand jury returned a seven-count indictment charging

the defendant with (1) possessing with intent to distribute 100 grams or more

of heroin; (2) possessing a firearm in furtherance of a drug trafficking offense;

(3) being a felon in possession of a firearm; (4) possessing with intent to

distribute 100 grams or more of heroin and possessing with intent to distribute

500 grams or more of cocaine; (5) possessing with intent to distribute cocaine;

(6) possessing a firearm in furtherance of a drug trafficking offense; and (7)

being felon in possession of a firearm. Dkt. No. 9. The defendant appeared


                                         1
before Judge Duffin for arraignment and plea on July 26, 2018 and Judge

Duffin continued the defendant’s detention status. Dkt. No. 10.

      On November 8, 2018, the defendant filed a motion asking Judge Duffin

to review his bond status. Dkt. No. 20. Judge Duffin held a hearing on the

motion, and the defendant asked to be released on conditions. Dkt. No. 21. The

minutes of the hearing reflect that Judge Duffin declined to release the

defendant because the defendant’s arguments failed to address the danger he

posed to the community. Id. at 3. Seven and a half months later, the defendant

has asked this court to review Judge Duffin’s decision and to release him. Dkt.

No. 31. The court grants the defendant’s request to review Judge Duffin’s

detention order but declines to release the defendant.

      This court reviews the question of whether to release the defendant de

novo. 18 U.S.C. §3145(a); United States v. Hammond, 204 F.Supp.2d 1157,

1162 (E.D. Wis. 2002) (citations omitted). Based on the record and the

defendant’s submissions, the court has enough information to decide without

holding a hearing. In addition to the arguments the made at the November 16,

2018 hearing, the defendant’s motion for review of Judge Duffin’s bond

determination offered the following: (1) The defendant’s mother and aunt would

offer as collateral the residence at 4508 N. 29th Street in Milwaukee, which the

defendant’s grandmother previously owned and which the defendant

represents has a value of $48,800; and (2) the defendant would be willing to

submit to a condition of electronic monitoring with twenty-four-hour home




                                       2
confinement. Dkt. No. 31 at 2. The defendant asserts that these two conditions

are enough to secure his appearance and ensure the safety of the community.

      Section 3142(g) of Title 18 of the United States Code lists the factors a

court must consider in deciding whether there is any combination of conditions

that will “reasonably assure the appearance of the person as required and the

safety of any other person and the community.” Those factors include (1) the

nature and circumstances of the offense; (2) the weight of the evidence; (3) the

history and characteristics of the person; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the

defendant’s release. 18 U.S.C. §3142(g)(1)-(4). Judge Duffin opined that the

plaintiff’s family support and community ties and his mother’s willingness to

post her home mitigated the risk of the defendant’s non-appearance, but

ordered the defendant detained because he found that these things did not

mitigate any risk that the defendant posed a danger to others or the

community. Dkt. No. 21 at 3.

      The grand jury charged the defendant with seven offenses covering three

incidents that occurred over a ten-month period. The indictment alleges that in

September 2017, the defendant possessed more than 100 grams of heroin and

three guns—a rifle, a 9mm handgun and a .380 handgun (Counts One through

Three). Dkt. No. 9. The indictment alleges that in February 2018 (some five

months later), the defendant possessed over 100 grams of heroin and over 500

grams of cocaine (Count Four). Id. The indictment concludes by alleging that in

July of 2018 (another five months later), the defendant possessed an

                                        3
unidentified amount of cocaine, a rifle and a Ruger .357 Magnum handgun

(Counts Five through Seven). Id. The indictment concludes with a forfeiture

notice, alleging that the government seized $15,071 and two cars. Id.

      The charges in Counts One and Four carry mandatory minimum

sentences of five years each and maximum sentences of forty years each. 21

U.S.C. §841(b)(1)(B)(i). Under 18 U.S.C. §§3142(f)(1) and (e)(3), these offenses

alone give rise to a rebuttable presumption that no condition or combination of

conditions will reasonably assure the appearance of the defendant and the

safety of the community. When the court considers the fact that on two of the

three dates charged in the indictment, the defendant possessed handguns, the

court cannot avoid the conclusion that the defendant poses a danger to the

community.

      Looking beyond the allegations of the indictment, the government

proffered to Judge Duffin that the defendant—working alone—possessed large

amounts of heroin and cocaine—a total of 604 grams of heroin and 1.6

kilograms of cocaine (as well as 1.5 kilograms of marijuana). Dkt. No. 21 at 2.

The government represented to Judge Duffin that the case started with a “bust”

on September 24-25, 2017, when the defendant “was found” with half a

kilogram of heroin, almost half a kilogram of marijuana and nearly fifteen

grams of crack, as well as almost $5,000 in cash, a semi-automatic rifle and

three hand guns. Id. It appears that he was charged in state court, and the

state-court judge set cash bail at $10,000; the defendant was able to post that

amount “right away.” Id. While the defendant was on bail for the charges

                                        4
relating to the September 24-25 arrest, he committed the February 17, 2018

offense; law enforcement found him in his car with a kilogram and a half of

cocaine and 103 grams of heroin, and the “person with him” had a gun.

According to the government, the defendant admitted this. Id. This event

resulted in the addition of a bail-jumping charge in the state case. Id. While the

court can’t be sure, the minutes from the hearing before Judge Duffin also

indicate that the state court commissioner may have added another $10,000 in

bail, and that the defendant may have paid it. Id. In early summer 2017, the

federal authorities conducted two controlled purchases of drugs from the

defendant, despite the fact that by this time he’d been caught twice. Id. An

undercover agent conducted another controlled purchase July 16, 2018 at a

residence—it’s not clear whether it was the defendant’s residence. Id. The

government told Judge Duffin, however, that when he came out of that

residence to conduct the drug deal, the defendant left an infant inside the

house—a house which, according to the government, had narcotics “left out in

the open in September bust, raid in July, drugs, firearms out in the open.” Id.

Someone—the minutes imply that it was law enforcement—took the infant to

Children’s Hospital, and the infant “tested positive for cocaine.” Id.

      This history indicates that the defendant has been involved in several

very serious offenses, offenses involving significant amounts of drugs coupled

with guns. The weight of the evidence appears to be strong—the evidence

comes from drug raids and controlled purchases, not from historical

information provided by confidential sources or informants. The history

                                         5
indicates that there is a significant risk that the defendant, if released, would

continue to sell drugs in the community and to arm himself; he was caught

twice during the ten months covered by the federal indictment, yet was

undeterred. The defendant appears to have admitted at least some of the

conduct the government described.

      The defendant has argued—and Judge Duffin agreed—that he has family

support in the community. His mother is willing to post her home, which he

represents has some $40,000 in equity available, to ensure his appearances in

court. The defendant maintains that he made all his court appearances in state

court and made all his Justice Point appointments. The defendant also offers

that, to mitigate the risk to the public, he would be willing to submit to a

condition of home confinement and twenty-four hour-location monitoring.

      Section 3142(g)(3) directs the court to consider a defendant’s physical

and mental condition, family ties, employment, financial resources, length of

residence in the community, community ties, past conduct, history relating to

drug or alcohol abuse, criminal history, record concerning appearance at court

proceedings, and whether at the time of arrest the person was on probation,

parole, or release pending trial or sentencing.

      The bond study prepared by pre-trial services indicates that the then-27

year old (now 28) defendant has lived in Milwaukee for all his life save for two

years from the ages of eight to ten when he lived in Mississippi. Dkt. No. 8. He

has a large family in the Milwaukee area with whom he shares a close

relationship. He has a one-year old daughter (likely now around two) with his

                                         6
girlfriend of eight years. He never has been employed; he admitted that he

supported himself by selling drugs. He reported owning a vehicle worth $5,000

and having monthly expenses of $1,950. The defendant reported using alcohol

occasionally and marijuana daily. The defendant’s criminal history prior to the

events in this case is minor—a marijuana possession charge from 2009 and an

operating while suspended charge from 2016.

      The court agrees with Judge Duffin that the defendant’s history and

characteristics do not indicate that he is a flight risk. The defendant has strong

ties to the community. His family is here and he has lived in Milwaukee for

almost his entire life. His mother is willing to risk her home as security for his

appearances. He made all his previous court hearings in state court. Like

Judge Duffin, however, this court is less concerned that the defendant will flee,

and much more concerned that if released, he will continue to possess and

distribute lethal drugs such as heroin, and will do so while armed. It appears

that the defendant was storing drugs and guns in his home, and dealing drugs

out of his home, before he was indicted in federal court. That means that a

condition of home confinement would not reduce the risk of his continued

holding and dealing. To the contrary, requiring him to stay at home 24/7

would simply equate to requiring the defendant to stay at his “place of

business” round the clock. Nor does the fact that the defendant’s mother would

put up her home reduce the risk that he will continue to possess and sell

drugs, and to possess guns. The defendant has demonstrated that he was

willing to risk his own freedom by dealing and possessing despite twice being

                                         7
caught. The court cannot see why he would be deterred by knowing that his

mother might lose her house. The fact that the defendant—a grown man of

28—has never held legitimate employment means that if released, he’d need to

do something to support himself. So far, that “something” appears to have been

dealing drugs. It is not clear to the court how else the defendant would support

himself if the court were to release him, especially if the court were to require

him to submit to 24/7 home confinement with electronic monitoring.

      The court agrees with Judge Duffin that on the record before the court,

there is no condition, and no combination of conditions, that would protect the

public from the risk that the defendant will possess and sell drugs and possess

firearms.

      It appears that the defendant has been in custody since last July—over

twelve months. But the time that has elapsed has been due, in part, to the

defendant’s efforts to resolve the case short of trial. Judge Duffin originally

scheduled the trial for October 1, 2018. Dkt. No. 10. This court adjourned the

trial on September 13, 2018, dkt. no. 17, on a representation from defense

counsel that the parties were negotiating a resolution short of trial, dkt. no. 16.

The court has not yet set a new trial date, because the parties have continued

to seek time to negotiate. The parties must file a status report or an executed

plea agreement before the end of the day on July 12, 2019. If the parties want

this court to set a trial date, they need only ask. The court will try to

accommodate them as soon as its calendar allows.




                                         8
      The court GRANTS the defendant’s motion to review detention order.

Dtk. No. 31.

      The court DENIES the defendant’s request for release pending trial. Dkt.

No. 31.

      Dated in Milwaukee, Wisconsin this 11th day of July, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      9
